Citation Nr: 1619990	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a gastrointestinal disability other than GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to July 2006, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board has bifurcated the claim as reflected on the title page, as this allows for an award of service connection for GERD at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to service connection for a gastrointestinal disability other than GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

GERD had its onset in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of GERD.  See May 2014 VA examination report; see also February 2010 private upper GI series report.

He contends that he began to suffer from heartburn in service when he was deployed to Iraq.  See May 2014 VA examination report.  At the April 2016 Board hearing, he testified that he mentioned his heartburn to a medic and was instructed to take an antacid for this condition.  Further, he indicated that stress contributed to his heartburn.  He also stated that his heartburn continued after separation from service and worsened in 2006.  He initially did not seek treatment and only took antacids.  However, despite taking antacids, he continued to have heartburn.  The Veteran is competent to assert the presence of such symptoms, and the Board finds his testimony in this regard credible.  Additionally, his service treatment records (STRs) are positive for other gastrointestinal symptoms.  Specifically, a March 2004 STR notes the Veteran's complaint of nausea, vomiting, and diarrhea.  Additionally, a March 2006 post-deployment health assessment report indicates that the Veteran reported having diarrhea.  Thus, the first two elements of service connection are met.

Regarding nexus, the May 2014 VA examiner specifically opined that the Veteran "had GERD s[ymptoms] starting in-service and has [sic] cont[inued] since [discharge]," supportive of a nexus.  There is no competent medical opinion to the contrary.  Thus, all elements of service connection are met.


ORDER

Entitlement to service connection for GERD is granted.


REMAND

A remand is necessary to obtain a VA addendum opinion to the etiology of his gastrointestinal disabilities other than GERD.  Updated VA records should also be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then provide the claims file to an examiner for an addendum opinion concerning the nature and etiology of any gastrointestinal disability other than GERD.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For diagnosed gastritis (see February 2010 esophagogastroduodenoscopy (EGD) report) and Barrett's esophagus (see March 2014 EGD report), please opinion as to whether it at least as likely as not (50 percent probability or more) such disabilities:

(a) had their onset in service or are otherwise the result of service, to include as a result of documented gastrointestinal complaints and competent and credible reports of heartburn therein;

(b) are proximately due to his GERD and/or PTSD; or

(c) are aggravated beyond the normal course of the condition by his GERD and/or PTSD?

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion.

3.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


